PER CURIAM.
ON PETITION FOR WRIT OF CERTIORARI
We grant petitioner’s request for a writ of certiorari, and quash the order granting defendant’s motion to compel an additional psychological evaluation. See Doral Country Club, Inc. v. Duncan, 598 So.2d 194 (Fla. 3d DCA 1992); Motor Union Orion Ins., Co. v. Levenson, 153 So.2d 852 (Fla. 3d DCA 1963). A review of the record demonstrates that “good cause for the examination” has not been shown, Fla. R.Civ.P. 1.360(a)(2); see Williams v. Williams, 550 So.2d 166, 167 (Fla. 2d DCA 1989) (“to show ‘good cause’ for the examination, it must be demonstrated that expert medical testimony is necessary to resolve the issue.”); Anderson v. Anderson, 470 So.2d 52 (Fla. 4th DCA 1985); thus, the order compelling the examination constitutes a departure from the essential requirements of law.
Certiorari granted; order quashed.